UNITED STATES Orstarcl COURT
For the
Scadvern Dishrict OF Tlcaois

\
ouid te Clrecrebk

Meralife ass
JV | Coke umber! 3IB- Cv-00958- ATR-DGcd
Anberly Butler, ek ad. Teepe? Maney 5. Rusenstenee
‘ * ‘ a: %
A Xendouk cs)

| fey ?sdvode. deg, Donalel Gs, tdihersen

SCANNED af P2C and E-waleg

ei ala\

| gpirarpidate) by KE Wines;

Repueskina Schus On Pacha Discover

—

 

———=

Fleih€F teeeivech an over stoding Lod (he
Horevalake Sucker Denald G. diiherson would 4 ye delines
In a pac Sia Aiscontry Moon , olor na Plea FP the
ppporuathy tu idenbSy Abe Tehn/ Tere Dees in dhs
mebker PlainkSS ceckived tix orkr on the 3rt of
Pugush, 016 4 hes now ben pore Shin LO doys
ark Plo rdSE LW hose receive any geidel ‘acs as
ined be do in ornkr +e procecd wth the perk
Acorn Mobion. Plaial 56 Feguest to hevt « Shedes
(VR on Mae grideWars ae by Tudlee Doretel Gr,

LD \ Person war, Pordied oliscourry,

Sah ents nal’
Oust A. PNaerde
Penk Cortdhins Coaler

DO By 99
Poaklan \. Ol 764

 

 

 
